Citation Nr: 0326647	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-10 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife.


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In September 2002, the veteran and his wife provided 
testimony at a hearing before a decision review officer at 
the RO.  A transcript of this hearing is of record.


REMAND

Initially, the Board notes that just prior to the 
certification of his appeal, the veteran submitted additional 
evidence to the RO.  Unfortunately, this evidence was not 
associated with the claims folder until after the case was 
forwarded to the Board.  The veteran has not waived his right 
to have this evidence initially considered by the RO.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.  The Act and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record presently reflects that the RO has not fully 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Although the veteran was afforded a VA aid and attendance 
examination in December 2001, the examiner did not provide 
sufficiently detailed information concerning the 
manifestations of the veteran's disabilities and the 
impairment resulting from such disabilities.  In particular, 
the Board notes that the diagnoses on this examination 
included an organic affective syndrome, neurogenic bowel and 
neurogenic bladder, but little information was provided about 
these disabilities.   

The Board also notes that in November 2001 the RO sent the 
veteran a letter which was intended to comply with the 
notification requirements of the VCAA.  It informed the 
veteran that if the evidence and information requested in the 
letter were not received within 60 days, the RO would decide 
the claim based on the evidence of record.  Although the time 
limit for the submission of additional evidence and 
information was consistent with a VA regulation then in 
effect, the United States Court of Appeals for the Federal 
Circuit has invalidated the VA regulation to the extent that 
it authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

In light of these circumstances, the Board has concluded that 
further RO actions are required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  It should 
also inform him that any evidence and 
information submitted in response to 
the letter must be received by the RO 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should take appropriate 
steps to obtain copies of any pertinent 
evidence and information identified, 
but not provided by the veteran.  In 
any event, the RO should obtain copies 
of all records pertaining to recent 
treatment of the veteran at the San 
Juan VA Medical Center.

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative and request them to 
provide a copy of the evidence.

4.  The RO should obtain an English 
translation of the documentation 
submitted by the veteran in February 
2003 and, if indicated, of any 
documentation obtained pursuant to the 
above development.

5.  When the above development has been 
completed, the RO should arrange for 
the veteran to be afforded VA general 
medical, neurologic, and psychiatric 
examinations, as well as a VA 
examination for aid and attendance and 
housebound purposes.  The examinations 
should be performed by physicians with 
appropriate expertise.  The claims 
file, including a copy of this REMAND, 
must be available to the examiners 
before the examinations for proper 
review of the veteran's medical 
history.  All tests or studies deemed 
warranted should be conducted.  The 
examiners should describe all 
manifestations of the veteran's current 
disabilities, all functional impairment 
resulting from the veteran's physical 
disabilities, and the social and 
industrial impairment resulting from 
the veteran's psychiatric disability.  
The psychiatric examiner should 
specifically address whether the 
veteran has mental incapacity which 
renders him unable to protect himself 
from hazards or dangers incident to his 
daily environment.  The aid and 
attendance examiner should assess the 
impact of the veteran's disabilities on 
his ability to perform functions of 
self care, to include his ability to 
dress or undress himself, to keep 
himself ordinarily clean and 
presentable, to feed himself, and to 
attend to the wants of nature.  The 
examiner should also report whether the 
veteran is substantially confined to 
his dwelling and the immediate premises 
as a result of disability(ies), and if 
so, whether it is reasonably certain 
that his disability(ies) and the 
resultant confinement will continue 
throughout his lifetime.  The rationale 
for all opinions expressed should be 
explained.

6.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.

The veteran need take no action until he is otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




